


110 HR 1702 IH: Common Sense Budget Act of

U.S. House of Representatives
2007-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1702
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2007
			Ms. Woolsey (for
			 herself, Ms. Lee,
			 Mr. Kucinich,
			 Ms. Jackson-Lee of Texas,
			 Ms. Kilpatrick,
			 Ms. Schakowsky,
			 Mr. Grijalva,
			 Mr. Serrano,
			 Mr. Stark,
			 Mr. Becerra,
			 Ms. Carson,
			 Mrs. Christensen,
			 Mr. Ellison,
			 Mr. Filner,
			 Mr. Gutierrez,
			 Mr. Hinchey,
			 Mr. Honda,
			 Ms. Kaptur,
			 Mr. McDermott,
			 Mr. McGovern,
			 Mr. Rush, Ms. Solis, and Ms.
			 Watson) introduced the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committees on
			 Energy and Commerce,
			 Education and Labor,
			 Homeland Security,
			 Foreign Affairs, and
			 Veterans’ Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To reallocate funds toward sensible priorities such as
		  improved children’s education, increased children’s access to health care,
		  expanded job training, and increased energy efficiency and conservation through
		  a reduction of wasteful defense spending, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Common Sense Budget Act of
			 2007.
		2.FindingsCongress finds the following:
			(1)The Department of
			 Defense's increasingly large budget provides for total defense spending that is
			 greater than that of the other 192 countries in the world combined, yet—
				(A)the United States
			 now ranks 42nd in the world in infant mortality, behind most of the nations of
			 Western Europe and the industrialized Far East, while $60,000,000,000 of the
			 United States defense budget is expended annually on weapons designed to thwart
			 Soviet Union aggression during the Cold War and other wasteful programs;
				(B)Federal spending
			 on elementary and secondary education has fallen to less than 8 percent of the
			 proposed 2008 outlays for the Department of Defense, while schools throughout
			 the Nation are eliminating programs in music, foreign language, and physical
			 education;
				(C)46,000,000
			 individuals in the United States lack health insurance during some period of
			 any given year, and half that number of individuals (over 9,000,000 of whom are
			 children) lack such insurance for the entire year;
				(D)the Government
			 Accountability Office estimates that—
					(i)1/3
			 of the Nation's public schools, serving 14,000,000 children, need extensive
			 repair or need to have their entire physical plants replaced;
					(ii)85
			 percent of the Nation's public schools, 73,000 facilities serving 40,000,000
			 children, need some repair work; and
					(iii)the total cost
			 for the repairs and replacement described in this subparagraph is over
			 $120,000,000,000;
					(E)research conducted
			 by the National Center for Education Statistics shows that middle school
			 students in the United States rank 9th in science test scores and 15th in math
			 test scores internationally, behind students in such countries as the Republic
			 of Korea, the Slovak Republic, Singapore, the Russian Federation, and Malaysia;
			 and
				(F)the Government
			 Accountability Office estimated in 2003 that the Department of Defense could
			 not account for over $1,000,000,000,000 in funds appropriated to the Department
			 of Defense.
				(2)The United States
			 spends over $20,000,000,000 annually to maintain its nuclear arsenal, although
			 many of the weapons in that arsenal no longer have practical utility. The
			 United States needs to eliminate spending on obsolete weapons systems and use
			 the funds saved to meet urgent domestic needs for health care, education, job
			 training, and increased energy efficiency and conservation.
			(3)The Department of
			 Defense is spending billions of dollars developing space weapons and preparing
			 plans to deploy them, although—
				(A)those expenditures
			 and plans contravene White House policy, in place for a decade, that emphasizes
			 arms control and nonproliferation pacts; and
				(B)the development of
			 those weapons is opposed by many United States allies, who have rightly stated
			 that a shift in policy towards that development will create an arms race in
			 space.
				(4)The United States
			 needs to reduce its dependence on foreign oil by promoting long-term energy
			 security through greater investment in sustainable and renewable energy
			 alternatives.
			(5)The United States
			 is facing unprecedented challenges to national security and broader national
			 interests. Sustainable development and humanitarian assistance programs should
			 be a central part of United States foreign policy. To address the root causes
			 of instability and terrorism and undercut the ability of terrorist
			 organizations to recruit effectively, the United States needs to address the
			 global challenges of poverty, illiteracy, unemployment, disease, and disaster
			 by increasing funding for sustainable development and humanitarian assistance
			 programs.
			3.Reductions in amounts
			 available for defense and energy programs
			(a)Reductions in
			 amounts available for programs
				(1)Department of
			 defense programsNotwithstanding any other provision of law, the
			 amounts appropriated or otherwise available for fiscal year 2008 for the
			 Department of Defense shall be reduced by $47,000,000,000.
				(2)Department of
			 energy national security programsNotwithstanding any other
			 provision of law, the amounts appropriated or otherwise available for fiscal
			 year 2008 for the Department of Energy shall be reduced by $13,000,000,000.
				(b)Domestic
			 programsFrom amounts made available under subsection (a)—
				(1)$10,000,000,000
			 shall be made available to carry out the modernization of school facilities
			 under section 8007(b) of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 7707(b));
				(2)$9,000,000,000
			 shall be made available to carry out State child health plans under title XXI
			 of the Social Security Act (42 U.S.C. 1397aa et seq.);
				(3)$5,000,000,000
			 shall be made available to carry out employment and training activities under
			 chapter 5 of subtitle B of title I of the Workforce Investment Act of 1998 (29
			 U.S.C. 2861 et seq.) and the Department of Labor shall determine the fair
			 apportionment of these funds on a per capita job loss basis;
				(4)$10,000,000,000
			 shall be made available to the Secretary of Energy for such programs as that
			 Secretary may specify to increase energy efficiency and conservation and
			 increase investment in sustainable and renewable energy alternatives;
				(5)$13,000,000,000
			 shall be made available to the Secretary of State for such sustainable
			 development and humanitarian assistance programs as that Secretary may specify
			 to alleviate the global challenges of poverty, illiteracy, unemployment,
			 disease, and disaster;
				(6)$5,000,000,000
			 shall be available to the Secretary of Homeland Security to improve safeguards
			 pursuant to the Homeland Security Act of 2002;
				(7)$5,000,000,000
			 shall be made available to reduce the deficit; and
				(8)$3,000,000,000
			 shall be made available for Veterans’ health care.
				4.Effective
			 dateThis Act takes effect 90
			 days after the date of enactment of this Act.
		
